Citation Nr: 1233316	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-01 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for spina bifida occulta. 

2.  Entitlement to service connection for an acquired back disability.

3  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating)..


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from May 1973 to May 1976, and from October 1981 to October 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of May 2008.  

The issues of entitlement to service connection for acquired back pathology and a total rating for compensation on the basis of individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During service a spina bifida occulta was identified.

2.  A spina bifida occulta is a congenital defect.


CONCLUSION OF LAW

Spina bifida occulta is not a disease or injury within the meaning of the law providing compensation benefits.  38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to the issue of service connection for spina bifida occulta, where the facts are not in dispute, and the case is decided on the application of the law to the undisputed facts, the Veterans Claims Assistance Act of 2000 does not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  Therefore, VCAA compliance need not be addressed.  

The Veteran claims service connection for spina bifida occulta.  In support of his claim, he points to a report of a chest X-ray obtained in service, showing spina bifida occulta of T-2.  However, spina bifida is "a congenital cleft of the vertebral column with hernial protrusion of the meninges."  Godfrey v. Brown, 7 Vet. App. 398, 401 (1995) quoting Webster's Medical Desk Dictionary 667, 422 (1986).  Spine bifida occulta is "spina bifida in which there is a defect of the vertebral arch without protrusion of the spinal cord or meninges."  Dorland's Illustrated Medical Dictionary, 1736 (30th ed., 2003).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, congenital or developmental defects as such are not considered to be diseases or injuries within the meaning of applicable legislation providing VA disability compensation benefits.  38 C.F.R. § 3.303(c) (2011).  The United States Court of Appeals for Veterans Claims (Court) has recognized that congenital diseases, but not defects, may be service connected.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In Winn, the Court held that the term "disability," as used in 38 U.S.C. § 1110, cannot include "non-disease or non-injury entities such as congenital defects," because it would lead to the absurd result of requiring the Secretary to meet his burden of rebuttal under the presumption of soundness "only by evidence of disease or injury when a congenital defect is neither a disease nor an injury." Id.  Recognizing the important distinction between the two, the VA General Counsel issued an opinion explaining how congenital conditions may properly be classified as either defects or diseases.  See VA Gen. Couns. Prec. 82-90 (first released as 1-85 on March 5, 1985).  The General Counsel opinion draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  VA Gen. Couns. Prec. 82-90 at p. 2. 

We also note that since spina bifida occulta is not due to a disease or injury, it is not subject to the presumption of soundness.  The only prerequisite for the application of the presumption of soundness is that the veteran's entry examination be clear of any noted diseases or disabilities.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  The presumption of soundness applies to congenital conditions that are not noted at entry.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  The presumption of soundness does not, however, apply to congenital defects, because such defects "are not diseases or injuries within the meaning of 38 U.S.C. §§ 1110 and 1111."  Quirin, 22 Vet. App. at 397; see 38 C.F.R. § 3.303(c); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed.Cir.2003) (holding that the presumption of soundness does not apply to congenital defects).

Accordingly, the Veteran's claim for service connection for spina bifida occulta must be denied because it is a congenital defect, and not subject to service connection.  Since the Veteran's claim fails because of the lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  However, to the extent that the appellant has acquired or superimposed pathology in the back, such issues are the subject of the REMAND.


ORDER

Service connection for spina bifida occulta is denied.


REMAND

Service connection may be granted for a back disability (as opposed to defect) which was incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. § 3.303.  In this case, in November 1981, concerning the back, it was reported that the Veteran said he was told he had a "slip disk last time enlisted."  The Veteran said that he could "handle his back."  He was referred to a physician, who found cervical spasticity, and the assessment was torticollis.  No further explanation was provided 

Further, his statement that he had been told he had a "slip disk last time enlisted" does not identify the area of the spine involved.  Nor does it clearly state at which time it was noted, either at the time he enlisted, i.e., on entrance, or during the period of enlistment.  It is noteworthy, however, that no back abnormality, complaint or disorder was noted on entrance or separation during the Veteran's first period of service, or on the October 1981 entrance examination for the second period of service.  As a result, the Veteran is presumed to have been sound at entrance.  38 U.S.C.A. § 1111.  As such, the burden is on VA to rebut the presumption of soundness, by clear and unmistakable evidence, both that a disorder at issue pre-existed service and such disorder was not aggravated by service.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

The question remains as to whether he has a back disability which had its onset during service.  In this regard, the history of a diagnosis of a slipped disk at some point, as well as the Veteran's statement that he could "handle" his back suggests that he was not entirely asymptomatic at that time.  

After service, however, on his original claim, he said that he had sustained a back injury in June 15, 1994; before that he had been a log handler.  He said on his August 2001 VA examination that he had low back problems since 1993 or 1994.  

At that time, though, it was noted that "patient data" from Tuscaloosa showed that the pain had started with his neck, and was now in the low back also, and he said he had been told he pinched a nerve in the neck.  The examiner also referred to a July 2001 X-ray report; that report notes that a cervical spine X-ray was obtained due to complaints of pain and numbness in the arm for 6 months.  Although the X-ray was normal, the report indicates that the Veteran was seen at the Tuscaloosa VAMC prior to the new patient history and evaluation obtained in October 2001.  Any such records must be obtained, as they may shed light on the history of the Veteran's back and neck conditions.  

In this regard, at an RO hearing in July 2002, in connection with a pension claim, the Veteran stated that he had back problems since about 1991-1992.  He also mentioned having been evaluated by a private doctor in Thomasville, Dr. L., who had told him he had a slipped disc in the back.  On an April 2003 VA examination, he reported a 5-year history of chronic low back pain.  A VA psychiatric evaluation in June 2003 observed that he seemed unable to offer a coherent or detailed account of what he has done in the 19 years since he left the Army.  It was noted that he had not attempted to maintain a mental record of his experiences.  Particularly in view of these factors, VA must obtain all available records of VA treatment at the Tuscaloosa VAMC dated prior to October 2001.  In addition, Dr. L.'s records should be obtained, if available.  

As the decision as to service connection could impact the Veteran's claim regarding entitlement to TDIU, these issues are inextricably intertwined, and a decision as to the TDIU claim must be deferred pending a decision on the service connection issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994).  In this regard, service connection is not currently in effect for any disabilities.

Additionally, the Veteran's representative, in an informal hearing presentation dated in August 2012, raised claims of service connection for neck, left knee, and right knee disabilities.  These issues are also inextricably intertwined with the TDIU issue, due to the potential impact on the TDIU claim.  As a consequence, a decision must be entered on these raised claims before the TDIU claim can be finally decided.  As the grant of service connection for any of these issues could impact the Veteran's claim regarding entitlement to TDIU, these issues are inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11 (1998); Harris; Holland.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and authorize the release of all records of treatment by Dr. L, whom he states treated him in the early 1990's for back complaints.  Attempt to obtain the records adequately identified by the Veteran.  

2.  Obtain all records of the Veteran's treatment and evaluation at the VAMC in Tuscaloosa, Alabama, prior to October 2001.

3.  Schedule the Veteran for a VA examination to determine whether he has a current, chronic thoracic and/or lumbar spine disability which at least as likely as not had its onset while he was on active duty.  If the examiner believes that such did preexist service, this must be supported by an opinion which explains why such disorder clearly and unmistakably (undebatably) both preexisted and was not aggravated by service.  The rationale for all opinions expressed must be provided, and the claims folder must be available in conjunction with the examination.  

4.  Undertake all notice and development required for an initial adjudication of the issues of service connection for neck (cervical spine), left knee, and right knee disabilities.  Notify the Veteran and his representative of the decision, and of his appellate rights.  These issues should not be returned to the Board unless an appeal is initiated and perfected.

5.  After completing the above actions and any other notification or development deemed necessary, adjudicate the issue of service connection for a back disability, and of entitlement to a TDIU rating, with consideration of the decisions on the service connection claims.  If either decision remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


